Citation Nr: 1706182	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart disability, to include as secondary to diabetes and/or hypertension.  

4.  Entitlement to service connection for a vision disability.  

5.  Entitlement to service connection for hemorrhoids.  

6.  Entitlement to service connection for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Robert W. Gilliken, II, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L. H. 


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985, with subsequent Reserve service.  

These matters come to the Board of Veterans' Appeals (Board) from October 2008 and June 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Roanoke, Virginia, respectively.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2011 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The Veteran's claims were previously remanded by the Board for additional development in September 2011 and November 2014, specifically to obtain outstanding treatment records, Social Security Administration (SSA) disability records, and to afford the Veteran relevant VA examinations and/or opinions.  As discussed herein, no further development is warranted regarding the Veteran's claims of entitlement to service connection for hemorrhoids and a left elbow disability and they are properly addressed herein.  To the extent that further development is warranted regarding the Veteran's claims of entitlement to service connection for diabetes, hypertension, a heart disability, and a vision disability, such claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's preexisting hemorrhoids were noted at entry to active service and the probative evidence of record does not document that the Veteran's hemorrhoids were aggravated beyond the natural progress of the disease by active service.  

2.  A chronic left elbow disability did not have onset during active service or within one year of service discharge, and is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service-connected aggravation of preexisting hemorrhoids have not been met.  38 U.S.C.A. §§ 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2016).  

2.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided the required notice regarding the Veteran's service connection claims in May 2008.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records, and associated all such records with the claims file.  To the extent that the Board has remanded the Veteran's claim of entitlement to service connection for diabetes, hypertension, a heart disability, and a vision disability in order to attempt to obtain relevant private treatment records, there is no indication that such records are relevant to the Veteran's claims of entitlement to service connection for hemorrhoids and a left elbow disability; therefore, the Board will proceed to adjudicate those claims herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was afforded relevant VA examinations in December 2011 which are adequate to adjudicate the Veteran's claims discussed herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Neither the Veteran nor his attorney has identified any outstanding evidence relevant to the claims discussed herein.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of such claims and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2016); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



II.A..  Service Connection - Hemorrhoids  

The Veteran claims entitlement to service connection for hemorrhoids.  

Service treatment records document that upon physical examination in May 1982 at enlistment, a clinical evaluation of the Veteran's anus and rectum was abnormal; the physician noted the presence of fairly large external hemorrhoids without ulceration.  Additionally, in a concurrent report of medical history, the Veteran reported a history of piles or rectal disease.  Subsequently, in January 1984, the Veteran was seen for moderate external hemorrhoids and reported a prolonged history of the condition.  Within a May 1985 report of medical history at separation from active service, the Veteran again reported a history of piles or rectal disease; however, a clinical evaluation of the Veteran's anus and rectum at that time was normal.  A subsequent April 1989 quadrennial reserve examination documents that the Veteran's anus and rectum were normal, although the Veteran continued to report a history of piles or rectal disease.  

Post-service treatment records document a July 2003 gastrointestinal/digestive review of systems which was negative for hemorrhoids.  

The Veteran was afforded a VA rectal examination in December 2011.  At that time, a VA examiner noted a prior diagnosis of hemorrhoids in 1982, and the Veteran reported that he was told he had hemorrhoids during his induction physical.  He denied formal treatment for hemorrhoids since separation from active service, but noted that there was times when he would use an over the counter (OTC) topical medication, Preparation H.  The examiner stated that a review of the claims file revealed in-service treatment for hemorrhoids but noted that hemorrhoids were not present at discharge, during a previous 2004 colonoscopy, or upon current examination.  The examiner noted that medical literature documented that hemorrhoids could go away if treated; therefore, the examiner opined that it was possible for the Veteran to have had hemorrhoids in the past, even at the time of discharge, that may have resolved over time.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to service connection for hemorrhoids.  

Initially, the Board finds that the Veteran's hemorrhoids preexisted his active service, as this condition was clearly noted within the Veteran's May 1982 enlistment examination.  Hence, the presumption of soundness is not for application, but the Veteran may be entitled to compensation if the condition were aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

However, after a thorough review of the claims file, the Board finds no competent evidence that the Veteran's preexisting hemorrhoids were aggravated by active service.  As noted above, service treatment records document that the Veteran was seen for ongoing hemorrhoids in January 1984, but physical examinations in May 1985 and April 1989 document normal relevant examinations.  Additionally, post-service treatment records do not document ongoing treatment, and upon VA examination in December 2011, there were no current hemorrhoids found or diagnosed by the examiner.  

The Veteran asserts generally that his hemorrhoids were aggravated by his active service, and the Board notes that the Veteran may be competent to report an observable increase in such symptoms based upon his personal experience, see Layno, 6 Vet. App. at 469; however, to the extent that such statements are inconsistent with the additional evidence of record, including service treatment records which do not document an increase in the Veteran's hemorrhoids, such statements are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Veteran has not presented probative evidence, including medical evidence, in order to support a finding that his preexisting hemorrhoids increased in severity during active service.  See Horn, 25 Vet. App. at 235; Paulson, 7 Vet. App. at 470-71; Crowe, supra.  Accordingly, service-connection for aggravation of preexisting hemorrhoids must be denied.  38 U.S.C.A. §§ 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.306; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Left Elbow  

The Veteran also claims entitlement to service connection for a left elbow disability.  

Service treatment records document a normal relevant service enlistment examination in May 1982, and the Veteran denied any relevant conditions within a concurrent report of medical history.  In August 1983, the Veteran complained of a burn on the inside of his left elbow for two weeks; this was treated with a topical cream.  In March 1985, the Veteran reported tenderness after he fell on his left elbow at work; an x-ray revealed no fracture, and the condition was assessed as a contusion.  A May 1985 physical examination was normal, and the Veteran denied any related conditions within a concurrent report of medical history.  The April 1989 quadrennial reserve examination documented a scar on the Veteran's left elbow, but the Veteran did not report any related conditions in a concurrent report of medical history.  

Post-service treatment records from June 2009 document that the Veteran complained of left hand and arm pain following a motor vehicle accident the previous day; upon physical examination, his left elbow was within normal limits.  

The Veteran was afforded a relevant VA examination in December 2011.  At that time, he reported his in-service fall onto his left elbow and stated he was given OTC pain medication and returned to duty.  He noted that following discharge, he would take OTC medication for pain, but he was unsure if his pain was related to gout, the in-service left elbow injury, or his arthritis in his back and knees.  Following a review of the claims file, the VA examiner noted that the Veteran's in-service treatment for a left elbow contusion did not require ongoing care or result in alteration of the Veteran's military duties, additionally, there was no chronic left elbow condition noted at the time of discharge or within one year of discharge.  The examiner noted that the current examination revealed no traumatic residual left elbow injury, and there was no x-ray evidence of chronic findings attributed to trauma or gout.  Following examination, the examiner diagnosed left tennis elbow, based upon the Veteran's report of lateral epicondyle pain during palpation upon examination.  The examiner stated that there was no evidence within service treatment records of lateral epicondyle pain as a residual condition; therefore, the examiner opined that the Veteran's current left tennis elbow disability was not related to active service.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left elbow disability.  

As noted above, service treatment records document an August 1983 left elbow burn and a March 1985 left elbow contusion; however, the Veteran's May 1985 separation physical examination and his April 1989 quadrennial examination were each normal, but for a noted scar, and the Veteran did not report any chronic left elbow conditions within concurrent reports of medical history.  

The June 2009 VA treatment records document that the Veteran's reported left arm pain resulted from a motor vehicle accident; moreover, the Veteran's left elbow was within normal limits upon examination.  

Finally, as discussed above, the December 2011 VA examiner found that the Veteran's current left tennis elbow was not related to active service due to a lack of service treatment records documenting residual lateral epicondyle pain; the VA examiner noted that the Veteran's in-service treatment for a left elbow contusion, but stated that this did not require ongoing care or result in alteration of the Veteran's military duties, additionally, there was no chronic left elbow condition noted at the time of discharge or within one year of discharge.  Finally, the examiner noted that the examination revealed no traumatic residual left elbow injury, and no x-ray evidence of chronic findings attributed to trauma or gout.  

The Veteran's own statements regarding his claimed left elbow disability are probative insofar as they report observable symptoms, see Layno, supra; however, such statements are not probative insofar as they assert a nexus between a current left elbow disability and the Veteran's active service, as to do so requires complex medical knowledge regarding orthopedic and musculoskeletal conditions.  See Jandreau, 492 F.3d at 1376-77.  

Additionally, there is no probative evidence that a chronic left elbow disability manifested within one-year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  

In conclusion, the preponderance of the evidence of record weighs against the Veteran's claim that his current left elbow disability is related to active service.  Because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left elbow disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for a left elbow disability is denied.  


REMAND

Although the Board regrets the additional delay, further development is warranted regarding the Veteran's claims of entitlement to service connection for diabetes, hypertension, a heart disability, and a vision disability.  Specifically, while prior Board remands have addressed the need for additional development regarding VA treatment records and private treatment records, the Board observes that additional development is warranted in this regard.  

Both VA and private treatment records document the Veteran's current diagnoses including diabetes mellitus type II, coronary artery disease (CAD), hypertension, and vision conditions including diabetic retinopathy and early glaucoma.  

Notably, the Veteran has reported that he received VA care for the claimed conditions beginning in 1990 at the Salem VA Medical Center (VAMC).  Prior development was undertaken to obtain all outstanding relevant VA treatment records from the Salem VAMC, and some VA treatment records have subsequently been associated with the claims file, but the Board notes that the earliest VA treatment records currently within the claims file appear to be from August 2000, when the Veteran was seen in an intake clinic and reported a history of diabetes and a family history of heart disease.  There has been no formal finding that previous VA treatment records dating from 1990 are unavailable.  Therefore, such records must again be sought upon remand, or the AOJ must document that such records are unavailable.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159 (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, a November 2008 letter from the Veteran's private treating physician, Dr. H. I., reports that he had first seen the Veteran in 1990 for diabetes, and that he had treated the Veteran for related conditions including diabetes, coronary artery disease, and hypertension.  Although the Veteran previously reported in July 2008 that he attempted to obtain private treatment records and was told that such records were destroyed, a December 2011 report of general information documents that the Veteran has stated that he could obtain the identified private treatment records.  More recently, in February 2015, the RO contacted the Veteran to obtain authorization to seek his private treatment records, and later that same month, the RO contacted the Veteran's private physician to obtain the identified records; however, in March 2015, the facility responded that they were unable to respond to the request for records as they did not receive an authorization with the request.  Notably, it does not appear that the RO obtained or provided additional authorization in order to obtain the identified records.  As such, it appears that there may yet be outstanding relevant private treatment records which have not been obtained, and remand is necessary for the AOJ to make additional efforts to obtain the identified private treatment records.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary current authorization, obtain and associate all relevant VA and identified private treatment records, including from Dr. H. I., with the claims file.  If any such records are unavailable, clearly document this within the claims file and properly notify the Veteran.  

2.  Thereafter, undertake any additional development warranted as a result of the above development.  

3.  Readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


